Citation Nr: 0629552
Decision Date: 09/18/06	Archive Date: 01/18/07

DOCKET NO. 03-05 390                         DATE SEP 18 2006

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for a chronic low back disorder.

REPRESENTATION

Appellant represented by: Fred J. Fleming, attorney

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1956 to November 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Board previously remanded this case for additional development in February 2004. The requested development included obtaining treatment records from T.L. German, M.D., and L.L. Wilkes, M.D., as well as any other health care providers identified by the veteran. The RO wrote to the veteran in March 2004 and requested that he provide the names, addresses and dates of treatment for all VA and non- VA health care providers. In response, the veteran subsequently submitted authorizations for release of information with respect to those physicians. The veteran provided an address for Dr. Leslie, but not for Dr. German who he indicated was deceased.

Under 38 C.F.R. § 3.159(c), VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources. Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile. If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request

- 2 



and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.

Significantly, there RO did not subsequently attempt to obtain records from either of those health care providers. Although the veteran did not provide an address for Dr. German, the Board notes that a treatment record dated in May 1996 from Dr. German which is already contained in the claims file reflects that he practiced medicine as part of an orthopedic center with three offices, the addresses of which are shown on the letterhead. Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact LL. Wilkes, M.D., and the orthopedic center where Dr. German practiced prior to his death and request that they forward copies of all available clinical documentation pertaining to treatment provided to the veteran. All evidence which is obtained should be associated with the claims file.

2. Thereafter, if additional evidence is obtained, the additional evidence and the claims file should be forwarded to the VA examiner who previously conducted a VA spine examination in August 2004. The examiner should be requested to provide an addendum which addresses whether his review of the additionally obtained evidence alters his prior medical opinion in any way.

3. Thereafter, the RO should readjudicate the claim for service-connection for a spine disorder. If the benefit sought on appeal remains denied, the appellant and the

- 3 



appellant's representative if any should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.§§ 5109B, 7112 (West Supp. 2005).

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 4




